—Appeal from the judgment of the Supreme Court, Bronx County (John Collins, J.), rendered August 5, 1987, convicting defendant, after a nonjury trial, of two counts of manslaughter in the first degree, and sentencing him to concurrent terms of imprisonment of 6 to 18 years, is held in abeyance pending the findings of a reconstruction hearing, and the proceeding is remanded with instructions to conduct a hearing to determine the content of expert testimony and summations.
The minutes of the trial on June 10, 1987, have been lost. On that day the Court heard the testimony of the People’s rebuttal witness, Dr. Azariah Eshkenazi, a defense motion to dismiss the fourth count of the indictment charging reckless murder, which was denied, and summations.
On February 11, 1992, we denied a motion for an order granting a reconstruction hearing, but granted leave to renew "upon a proper showing that appealable grounds exist concerning the lost minutes,” citing People v Bell (36 AD2d 406, 408, affd 29 NY2d 882).
Here, unlike in Bell, where the defendant pleaded guilty, appellant was convicted after a trial. The insanity defense asserted by appellant should be reviewed with the benefit of a reconstructed record (see, People v Rison, 151 AD2d 879). Concur — Murphy, P. J., Milonas, Ellerin, Ross and Kassal, JJ.